Exhibit 10.42

 

March 8, 2016

 

Mr. David M. Danziger

Culbro, LLC

880 Third Avenue

18th Floor

New York, New York 10022

 

Re: Amendment to Extend the Exercise Period of Vested Stock Options

 

Dear David:

 

This letter agreement (the “Letter Agreement”) sets forth the understanding by
and between you and Griffin Industrial Realty, Inc., a Delaware corporation (the
“Company”), regarding the exercise period with respect to your options to
purchase an aggregate of 7,277 shares of the Company’s common stock, par value
$0.001 per share (such options, the “Options”) pursuant to the 2009 Stock Option
Plan, as amended (the “Stock Option Plan”), and those certain Non-Qualified
Stock Option Agreements by and between the Company and you, dated as of May 12,
2009, May 11, 2010, May 10, 2011, May 17, 2012 and May 14, 2013 (the “Stock
Option Agreements”) following your Termination of Directorship (as defined in
the applicable Stock Option Agreement) on January 19, 2016.  For the avoidance
of doubt, this Letter Agreement does not apply to your options granted pursuant
to those certain Non-Qualified Stock Option Agreements by and between the
Company and you, dated as of May 13, 2014 and May 12, 2015. Capitalized terms
not defined herein shall have the meanings given to such terms in the Stock
Option Plan. 

 

1. As you are aware, Section 3.3 of each Stock Option Agreement provides that
the Options will expire three (3) months following the date of your Termination
of Directorship.  Notwithstanding the foregoing,  the Board has amended the
Options to provide that the Option granted under each Stock Option Agreement
shall remain exercisable until the tenth anniversary of the date such Option was
granted pursuant to the Board’s authority to amend or modify the terms of the
Options pursuant to Section 5.4 of the Stock Option Plan and Section 5.8 of each
Stock Option Agreement. Thus, unless exercised sooner, your Option to purchase
1,419 shares granted on May 12, 2009 will expire on May 11, 2019, your Option to
purchase 1,367 shares granted on May 11, 2010 will expire on May 10, 2020, your
Option to purchase 1,452 shares granted on May 10, 2011 will expire on May 9,
2021, your Option to purchase 1,687 shares granted on May 17, 2012 will expire
on May 16, 2022 and your Option to purchase 1,352 shares granted on May 14, 2013
will expire May 13, 2023.

 

2. In order to effectuate the foregoing, you agree to execute any additional
documents as may be reasonably requested from time to time by the Company.

 

3. This Letter Agreement (together with the Stock Option Plan and the Stock
Option Agreements) sets forth the entire agreement between you and the Company
with respect to the Options. Except as otherwise set forth in this Letter
Agreement, the







--------------------------------------------------------------------------------

 



terms of the Stock Option Agreements will remain in full force and effect after
the date hereof.

 

Please indicate your acceptance of the terms and provisions of this Letter
Agreement by signing both copies of this Letter Agreement and returning one copy
of each to me. The other copy is for your files. By signing below, you
acknowledge and agree that you have carefully read this Letter Agreement in its
entirety; fully understand and agree to its terms and provisions; and intend and
agree that the Letter Agreement is final and legally binding on you and the
Company. This Letter Agreement shall be administered, interpreted and enforced
under the internal laws of the State of Delaware without regard to conflict of
laws thereof and may be executed in several counterparts. 

 

 

 

Very truly yours,

 

 

 

 

 

/s/ MICHAEL S. GAMZON

 

Michael S. Gamzon

 

President and Chief Executive Officer

 

 

 

 

 

Agreed, Acknowledged and Accepted as of the first date set forth above:

 

 

 

 

/s/ DAVID M. DANZIGER

 

David M. Danziger

 



--------------------------------------------------------------------------------